Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Claims 1 and 15 are currently amended.  Claims 2, 13 and 14 are cancelled.  Claims 3-12, 18, 19 and 21 were previously presented.  Method claims 15-17 and 20, which were previously withdrawn, are rejoined.  Independent claim 15 was amended for clarity and to be commensurate in scope with product claim 1.  Therefore, claims 1, 3-12 and 15-21 are pending and fully considered.  Claims 1, 3-12, 18, 19 and 21 are directed to an apparatus.  Claims 15-17 and 20 are drawn to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §103 rejections in view of amendments to the claims, Applicant's arguments, and a reconsideration of the pertinent rejections. 
Election/Restrictions
Claims 1, 3-12 and 15-21 are allowable. The restriction requirement between Group I (claims 1-14, 18 and 19), Group II (claims 15-17) and Group III (claim 20), as set forth in the Office action mailed on May 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. claim 1, and claim 20, directed to a method to filter a fluid comprising passing the fluid through said filter device of claim 19
are no longer withdrawn from consideration because the claims, as presently recited, require all the limitations of an allowable claim (i.e., claim 1).  Claims 15 refers directly to claim 1, and claim 19 requires the limitations of claim 18 which requires the limitations of claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
In their reply dated June 11, 2021, Applicant submitted revised claim language in accordance with a previously discussed clarification concerning the structure of the hollow-fibre membrane.  Examiner conducted a follow up search and noted a US reference (Heilmann et al.;   US20100170850) discussing a three dimensional curve that appeared material to patentability.  As such, Examiner called Luke Kilyk (Applicant’s representative (AR) to discuss.   AR explained that Heilmann was a counterpart reference to one presented in an IDS earlier this year and was different from the claimed structure.  A related Interview Summary is attached.
Allowable Subject Matter
Claims 1, 3-12 and 15-21 are allowed.  For examination purposes, claims 1, 15 and 20 were interpreted as independent claims.  Claim 1 is as follows:  
Claim 1:	Hollow-fibre membrane having at least one first curl in the form of a first wave which is characterized by a first oscillation plane and a first wavelength and at least one second curl in the form of a second wave which is characterized by a second oscillation plane and a second wavelength, 
wherein the first oscillation plane and the second oscillation plane confine an angle with one another which is from 70° to 110°, and 
wherein said at least one first curl and said at least one second curl comprise periodic waveforms, and said at least one second curl is applied to said at least one first curl.
With the current claim amendment that clarifies the three-dimensional structure of the hollow-membrane curl, claim 1 distinguishes over the prior art of record and in particular Rosenblatt (US3616928) and Osabe (JP2008155009).  Examiner also places the US publication or version of an IDS reference CN1400920 (submitted 01-28-2021) on the record.  Examiner believes US20100170850 is clearer than the Abstract and machine translation of the above-noted Chinese reference.
Moreover, no other prior art of record, or newly found art, discloses or suggests a hollow fibre membrane with three dimensional texturing and having the aforementioned features, substantially as described in independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The following additional prior art appears pertinent to Applicant’s disclosure and claims.  As noted above, this references is the counterpart to a previously considered Chinese reference. 
Heilmann et al. (Heilmann; US20100170850) relates to a filter device, preferably for hemodialysis, that consists of a cylindrical filter housing and a bundle of curled hollow fibers (Abstract). The bundle is arranged in the filter housing (Id.).  According to the invention, the curled hollow fibers are provided with an essentially sinusoidal texture and a wavelength that is defined by means of certain limits (Id.). The invention also relates to a curled hollow fiber and a method for filling a hollow fiber dialyzer (Id.).  
In [0017] and [0018], Heilmann states “According to a special embodiment of the invention, the curling of the hollow fiber may have a three-dimensional orientation according to the following formulas: . . .” and “corresponding to the previously mentioned equation, the curling of the hollow fibers rotates in a circular pattern. This means that the mathematical vector of the amplitude that is based on the z-axis and ends at the fiber, runs through a certain angle area within the distance λ.. This creates a three-dimensional structure similar to a helix.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
6/30/2021